Citation Nr: 0901068	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to May 
1959.  He died in November 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310; denied entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318; and denied 
entitlement to accrued benefits.

In June 2006, the Board remanded the claim for service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 for additional development and deferred 
adjudication of the issue of entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318.  The claim 
for accrued benefits was also remanded for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In February 2008, the RO granted entitlement to Dependency 
and Indemnity Compensation under 38 U.S.C.A. § 1318.  The RO 
also issued a Statement of the Case on the accrued benefits 
claim on November 6, 2008.

On September 25, 2008, the Board dismissed the appellant's 
claim for service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310.  This decision is being 
vacated in a separate decision being issued simultaneously 
with this remand decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

The Board remanded the case to the RO in June 2006 for 
additional development of the appellant's claim for service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, to include obtaining a medical opinion.  
After completion of the development, the RO was instructed to 
readjudicate the claim, and if the decision remained adverse, 
to furnish the appellant and her representative a 
supplemental statement of the case.  In February 2008, the RO 
erroneously issued a supplemental statement of the case on 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.  Accordingly, 
remand for the issuance of an appropriate supplemental 
statement of the case on the issue of service connection for 
the cause of the veteran's death under 38 U.S.C.A. § 1310 is 
warranted.

In the June 2006 remand, the Board also instructed the RO to 
make an initial adjudication on the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  This has not yet been accomplished.  
Instead, the RO issued a supplemental statement of the case 
on this issue in February 2008.  

The Board also notes that there is a statement of the case in 
the claims folder concerning the issue of accrued benefits, 
dated in November 2008, and that in December 2008 the RO 
forwarded to the Board a timely November 2008 VA Form 9 on 
the matter.  The RO should take any action necessary 
concerning this claim, including certifying it for appeal to 
the Board in accordance with 38 C.F.R. § 19.36 (2008).  

The Board points out that RO compliance with remands is not 
discretionary and that the RO did not comply with the Board's 
prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The claim for service connection for 
the cause of the veteran's death under 
38 U.S.C.A. § 1310 and the claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the 
veteran's death are separate issues.

1.  Issue a rating decision that 
adjudicates the claim for entitlement 
to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's 
death.  Any notice and development 
necessary should be conducted prior to 
adjudicating the claim.  See 38 
U.S.C.A. § 5103, 5103A; 38 C.F.R. § 
3.159.  If the determination is adverse 
to the appellant, she should be 
provided with the required notice of 
the decision and of her appeal rights, 
and this issue is to be returned to the 
Board only if she perfects an appeal.  
See 38 C.F.R. § 20.200 (2008).

2.  Readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death under 38 U.S.C.A. 
§ 1310, with application of all 
appropriate laws and regulations and 
consideration of all evidence of 
record.  If the decision remains 
adverse to the appellant, furnish her 
and her representative a Supplemental 
Statement of the Case and afford a 
reasonable period of time within which 
to respond thereto.

3.  After taking any additional action 
necessary concerning the claim for 
entitlement to accrued benefits, 
certify it for appeal to the Board in 
accordance with 38 C.F.R. § 19.36 
(2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

